Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/27/2021 has been entered.

Priority
This application claims benefit of 62/507,773 (filed 5/17/2017).

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 3/27/2020 is acknowledged. Claims 25-28, 30-32, 39-71, 75-77 and 94-99 are withdrawn for examination because they draw to nonelected invention, claims 4, 6-7 are withdrawn for examination because they draw to nonelected species, there being no allowable generic or linking claim. 
Claims 1-3, 8, 15-17, 19-22 and 72-74 are under examination. 

Withdrawal of Rejections:


Maintenance of Rejections:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-3, 8, 15-17, 19-22 and 72-74 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kern (IUS2008/0175935, IDS).
Kern teaches a method of treatment of disorders including Epidermolysis Bullosa with CoQ10 (page 4193, title and abstract).
For claims 1 and 19-20: the reference teaches a method comprising topical/cream (page 11, [0123]) administering a composition comprising CoQ10 (page 18, claim 51) to subject with epidermolysis bullosa (page 7, [0070], line 12) with other agents such as Narcissus tazetta bulb extract (abstract, line 7++, for claims 73-74).
Kern does not explicitly teach treating Epidermolysis Bullosa in a subject by administering CoQ10 as recited in claim 1, the epidermolysis bullosa is epidermolysis bullosa simplex, etc., as recited in claim 2, the frequency of treatment as recited in claims 3 and 8, the concentration of CoQ10 as recited in claims 16-17, 21-22 and 72. However, Kern teaches/suggests method of treating disorders that causes oxidative damage including epidermolysis bullosa (page 7, [0070], line 12) by administering topical composition including CoQ10 (page 7, [0069], page 8, [0086], page 10, [0105] and page 18, claim 51).
For Claims 3, 8, 16-17, 21-22 and 72 concerning the frequency of treatment and concentration of CoQ10 in the composition, it would have been obvious to optimize the treatment frequency and CoQ10 concentration in the formulation to achieve desirable result of treating the disorder because Kern teaches the effects of CoQ10 (Figs. 2 and 4). 


 In the instant case, the claimed treatment frequency and CoQ10 concentration is obvious over the cited references, which is “close enough” and the reference provide motivation to achieve/obtain desirable treatment results
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to optimize the treatment frequency and CoQ10 concentration in the formulation to treat epidermolysis bullosa simplex.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because the cited reference teaches method of treating disorder that causes oxidative damage including epidermolysis bullosa (page 7, [0070], line 12) with composition including CoQ10 (page 7, [0069], page 8, [0086], page 10, [0105] and page 18, claim 51). In addition, it would have been obvious to one skilled in the art to optimize the treatment frequency and CoQ10 concentration as taught by Kern to achieve the predictable result of treating skin disorder including epidermolysis bullosa (page 7, [0070], line 12) that causes oxidative damage (page 7, [0069]++ and page 18, claim 51).
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the step of the claimed method including optimizing treatment frequency and ingredient concentration to treat EB, etc. are routine and known in the art.  

Response to Argument
Applicant’s arguments filed 9/27/2021 have been fully considered but they are not persuasive.
Applicant argued that Kern fails to teach topical administering CoQ10 to a subject in an amount sufficient to reduce the size of one or more blisters/wounds (Kern fails to mention blisters/wounds) associated with the EB. 
It is the examiner’s position that no specific sufficient amount of the CoQ10 is claimed to achieve the intended result of “reduce the size of one or more blisters and/or wounds associated 

    PNG
    media_image1.png
    149
    444
    media_image1.png
    Greyscale
…

    PNG
    media_image2.png
    27
    574
    media_image2.png
    Greyscale


Applicant argued that the specification provides evidence of unexpectedly superior properties of the presently claimed invention that would rebut a prima facie case of obviousness
It is the examiner’s position that “unexpectedly superior properties…” as argued is not recited in the claim as active method step(s) (no specific step/amount is claimed to be associated with unexpectedly superior properties) but rather only as intended results, therefore do not provide patentable limitations to claimed method.

Conclusion
No claim is allowed. 
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/BIN SHEN/Primary Examiner, Art Unit 1653